Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
       Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 and 3 drawn to a reservoir computing a modulator with means to modulate input data, nonlinear optical effects, a spectrometer, and a machine learning, classified in H03K 7/00, H03M 7/3013, G01J 3/00, G01J 3/2823, G06F 30/27, G06N 20/00, G06K 9/6267.
     II. Claims 2 and 4 drawn to a reservoir computing a modulator with means to modulate input data, a nonlinear optical element, a dispersive element, photodetector, analog to digital converter and a machine learning, classified in H03K 7/00, G01J 3/0218, G01J 3/502, H04N 2201/02429, H03M 3/46, G06F 30/27, G06N 20/00, G06K 9/6267.
   III. Claims 5 and 6 drawn to a method performed by a computer and a computer implemented method modulating data into a supercontinuum, processing said data, created multiple lambda-nodes, cause nonlinear transformation of the input data into a higher dimensional space output, converting said higher dimensional space output and processing using the electronic machine learning, classified in H03M 3/46, G02F 1/3528, G01J 3/0218, G01J 3/502, G02F 1/1336338, G06N 7/043, G06F 30/27, G06N 20/00, G06K 9/6267.
The inventions are independent or distinct, each from the other because: As stated above, invention I is directed to a reservoir computer having an electronic machine learning for classifying input data from received converted digital data having been  modulated by a modulating means, while invention II is directed to a reservoir computer having an electronic machine learning for classifying input data into at least a tactical response output from received converted digital data having been modulated by a modulating means, where the modulated signal undergoes to a nonlinear optical effects by a nonlinear optical element, a dispersive element, a photodetector and an ADC. Lastly, invention III is directed to a method to modulating data into a supercontinuum, by processing the data in a spectrum domain, created lambda nodes, using complex interactions, convert the data into higher dimensional space output, using the machine learning to classify input data into at least classifications based on the higher dimensional space.
The inventions are distinct and restriction is proper because invention I does not require the details of invention II or III, and invention II does not require the details of invention III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
       The inventions have separate status in the art and require divergent fields of search, as evident by the CPC classes/subclasses listed above. Furthermore, search requirement for one group is not required for the other.
        Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
       Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/19/2022